Citation Nr: 0924083	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected facet syndrome with myofascial back pain, rated as 
10 percent disabling from June 20, 2005, and as 40 percent 
disabling from August 22, 2008.

2.  Entitlement to an extraschedular rating for facet 
syndrome with myofascial back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran apparently served on active duty from April 1975 
to June 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the RO in Waco, 
Texas that in pertinent part, granted service connection and 
a 10 percent rating for facet syndrome with myofascial back 
pain, effective June 20, 2005.  The Veteran appealed for a 
higher rating.  In a September 2008 rating decision, the RO 
granted a 40 percent rating effective August 22, 2008.  A 
Board hearing was requested and scheduled, but the Veteran 
subsequently withdrew his hearing request.

Where a Veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's 
claim for a higher rating for a back disability, both prior 
to and beginning August 22, 2008, remains before the Board.

The issue of entitlement to an extraschedular rating for the 
service-connected back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 22, 2008, the Veteran's back disability 
was primarily manifested by subjective pain and muscle spasm.  
There was no evidence of limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  

2.  From August 22, 2008, the Veteran's back disability is 
primarily manifested by subjective pain and limitation of 
motion.  The medical evidence does not show ankylosis of the 
spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2008, the criteria for an initial 
disability evaluation greater than 10 percent for facet 
syndrome with myofascial back pain have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008).

2.  From August 22, 2008, the criteria for a disability 
evaluation greater than 40 percent for facet syndrome with 
myofascial back pain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of June 20, 2005, the date of his claim, and a 
10 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  


VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran 
physical examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that his back disability is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991).  Where the rating appealed is 
the initial rating assigned with a grant of service 
connection, the entire appeal period is for consideration, 
and separate ratings may be assigned for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40.

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.

As pertinent to this case, under the General Rating Formula 
for Diseases and Injuries of the Spine a 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
appropriate for forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine.  Note (1) requires an 
evaluation of any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, DC 5235-43, Note (2).

In the September 2005 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
facet syndrome with myofascial back pain, effective from June 
20, 2005, the date of receipt of the Veteran's claim for 
service connection.  

The Veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, DC 5237, the diagnostic code for lumbosacral 
strain.  In determining whether the next higher 20 percent 
rating is warranted during the period prior to August 22, 
2008, the pertinent evidence of record has been reviewed and 
a discussion of such evidence follows.

Private medical records and records from the Veteran's 
employer dated in the mid-1990s reflect occasional treatment 
for low back pain after lifting injuries at work.

At an August 2005 VA examination, the Veteran reported that 
he had low back pain ever since he hurt his back first while 
pulling some equipment during service, and again while 
lifting a heavy object.  He denied a history of 
hospitalization for the back disability or trauma to the 
spine.  He denied back flare-ups.  On examination, decreased 
motion was described as mild, and there was moderate 
stiffness of the low back.  There was mild to moderate spasm 
of the low back.  Low back pain was moderate and frequent, 
and the pain reportedly radiated to the posterior thighs to 
the knees and into the upper paraspinous muscles.  On 
examination, posture and gait were normal.  Muscle spasm, 
localized tenderness and guarding were not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
Range of motion of the lumbar spine was from 0 to 90 degrees;  
flexion pain began and ended at 90 degrees.  Active extension 
was from 0 to 10 degrees; pain began at 0 and ended at 10 
degrees.  Left and right lateral flexion was from 0 to 30 
degrees, and left and right lateral rotation was from 0 to 30 
degrees.  Pain on rotation began and ended at 30 degrees.  
Passive extension was from 0 to 30 degrees, and pain began at 
0 degrees and ended at 30 degrees.  The examiner noted that 
there was no additional limitation of motion on repetitive 
use of the joints due to pain, fatigue, weakness or lack of 
endurance.  An X-ray study of the lumbosacral spine showed no 
compressions, disks were maintained, and the alignment was 
unremarkable.  The clinical diagnosis was facet syndrome with 
myofascial back pain.

VA medical records dated from 2003 to 2006 primarily relate 
to treatment for diabetes mellitus, with a few instances of 
treatment for low back pain.  In February 2004, the Veteran 
was treated for low back pain which began after he lifted 
several heavy bundles at work.  On examination, straight-leg 
raising tests were negative.  The diagnosis was low back 
pain.

At a VA examination on August 22, 2008, the Veteran 
complained of low back pain which had gradually been 
worsening.  He reported that he was intermittently off work 
because of his back.  He had been given a back brace and a 
cane but they did not help.  He reported that he had been off 
work for four months, returned to work for two and a half 
weeks, and then had been off work since that time, due to his 
back disability.  The examiner noted that his mental health 
notes showed that he had been off work due to stress on the 
job and conflict with supervisors.  He was retiring soon due 
to stress, depression, and conflict at work.  He took 
ibuprofen for pain, and reported no incapacitating episodes 
in the past year.


On examination, there was loss of lumbar curve, with no 
scoliosis.  Thoracolumbar flexion was from 0 to 35 degrees, 
he could extend the back from 0 to 15 degrees, lateral 
movement was from 0 to 20 on the left, and 0 to 15 on the 
right.  Left and right rotation was from 0 to 20 degrees.  
All motions were performed with pain.  He limped on the right 
leg, and was able to walk on his heels and toes.  There was 
increase in paraspinous muscle tone on the right and also 
tenderness at that location.  Sensation to pinprick and 
vibratory stimulation of the legs was normal.  Muscle 
strength in the legs was normal.  The diagnosis was chronic 
lumbosacral strain, moderate symptoms, moderate to severe 
disability.  

The examiner noted that the Veteran complained of low back 
pain without radiation, and had increase in his back pain if 
he walked or three blocks.  The effect of his job as a clerk 
in the post office is just increasing back pain with lifting 
over 15 or 20 pounds.  There was no additional limitation 
with repetitive use times three.  With respect to increasing 
pain, weakness, fatigability or incoordination there was no 
effect on his spine function.  There were no flare-ups 
reported.  Painful motion was noted on examination.  
Neurological findings were normal except for diminished 
tendon reflexes.  The examiner indicated that the Veteran's 
subjective complaints far exceeded the physical findings.  An 
X-ray study of the lumbar spine was normal.

Lay statements from the Veteran, a coworker, and his pastor 
are collectively to the effect that he has back pain which 
has limited him at work, at church, and performing chores at 
home.  

Given the evidence of record, the Board finds that there is 
no support for an initial disability rating in excess of 10 
percent for the Veteran's service-connected facet syndrome 
with myofascial back pain under DC 5237, during the period 
prior to August 22, 2008.  Regarding the August 2005 
examination, the Veteran does not warrant an increase in 
rating based on his limitation of motion, and there is no 
noted ankylosis.  Specifically, forward flexion has not been 
shown to be greater than 30 degrees but not greater than 60 
degrees.  The August 2005 VA examination noted forward 
flexion to 90 degrees, with no additional limitation with 
repetitive movement.  The combined range of motion of the 
thoracolumbar spine was 220 degrees.  In addition, the 
examination report shows that the Veteran does not have 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  On the August 2005 
examination, the examiner stated that the Veteran did not 
have scoliosis.  Thus, based on the aforementioned evidence, 
there Veteran has not met the schedular requirements for an 
initial 20 percent disability evaluation under DC 5237.  
Furthermore, the Veteran has not been diagnosed with 
degenerative disc disease, therefore a discussion of an 
initial evaluation rating increase under DC 5243 is not 
necessary.

From August 22, 2008, the date of the most recent VA 
examination, given the evidence of record, the Board finds 
that there is no support for a disability rating in excess of 
40 percent for the Veteran's service-connected facet syndrome 
with myofascial back pain under DC 5237, during the period 
since August 22, 2008.  At that examination, ankylosis of the 
spine was not shown, as required for a higher rating under 
the general rating formula for diseases and injuries of the 
spine.  Neurological findings were normal except for 
diminished tendon reflexes.  Thus, based on the 
aforementioned evidence, the Veteran has not met the 
schedular requirements for a rating in excess of 40 percent 
disability evaluation under DC 5237 during the period from 
August 22, 2008.  Furthermore, the Veteran has not been 
diagnosed with degenerative disc disease, therefore a 
discussion of an initial evaluation rating increase under DC 
5243 is not necessary.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran's 
disability is essentially manifested by pain.  Although the 
Veteran has shown pain on extremes of extension for range of 
motion, the Board finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected low back 
disorder are, however, already contemplated by the assigned 
staged ratings for facet syndrome with myofascial back pain.  
38 C.F.R. § 4.71a, DC 5237. Moreover, there is no objective 
evidence of further dysfunction in the form of atrophy, 
fatigability, weakness, or incoordination.  The VA examiners 
specifically commented that there was no additional loss of 
motion or additional fatigability or loss of coordination 
after repetitive motion testing.  Thus, based upon the 
evidence of record, there is no indication that pain due to 
the Veteran's back disability causes functional loss greater 
than that contemplated by the 10 percent evaluation assigned 
effective June 20, 2005, or greater than that contemplated by 
the 40 percent rating assigned effective August 22, 2008.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
Veteran's service-connected facet syndrome with myofascial 
back pain throughout the rating period on appeal.  In this 
regard, as discussed above, Note (1) of the general rating 
formula instructs the rater to separately evaluate any 
associated objective neurological abnormalities under an 
appropriate diagnostic code.

With respect to neurological symptoms, during the August 2005 
and August 2008  VA examinations, the Board finds that there 
is no evidence of a documented neurological disability.  
Therefore, the Board finds there is no basis to award a 
separate disability rating for a neurological impairment 
associated with the Veteran's service-connected facet 
syndrome with myofascial back pain.

In sum, there is no support for an initial disability rating 
in excess of 10 percent for the Veteran's service-connected 
facet syndrome with myofascial back pain prior to August 22, 
2008, and no support for a rating higher than 40 percent 
during the period since August 22, 2008.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service- connected facet syndrome with 
myofascial back pain, during the period prior to August 22, 
2008, is denied. 

Entitlement to a disability evaluation in excess of 40 
percent for service-connected facet syndrome with myofascial 
back pain, during the period from August 22, 2008, is denied. 

REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the Veteran's back 
disability appears to have caused interference with 
employment.  Records reflect that the Veteran has worked at 
the Post Office for many years, and had several instances of 
lifting injuries and periods when he could not perform his 
job due to back pain.  At his August 2008 VA examination, the 
Veteran reported that he had missed four months of work due 
to his back disability, although the examiner observed that 
the Veteran had also missed work due to a combination of 
depression, job stress, and conflict with supervisors.  In 
September 2008, the Veteran stated that he had been forced to 
retire early due to his back disability.  The RO has not 
addressed the issue of extraschedular consideration for the 
service-connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The rating criteria do not contemplate severe pain, such as 
that complained of by the Veteran, and there is evidence of 
marked interference with employment.  The issue of 
entitlement to extra-schedular compensation for the Veteran's 
service-connected facet syndrome with myofascial back pain is 
remanded for referral to the Director of the Compensation and 
Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a 
higher rating for facet syndrome with 
myofascial back pain to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether an 
extraschedular rating is warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


